Case: 16-50516      Document: 00514042771         Page: 1    Date Filed: 06/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit

                                    No. 16-50516                                  FILED
                                  Summary Calendar                            June 21, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

RAUL VARGAS-ORTIZ, Also Known as Daniel Vargas,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:15-CR-258-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Raul Vargas-Ortiz has moved to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50516    Document: 00514042771    Page: 2   Date Filed: 06/21/2017


                                No. 16-50516

withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Vargas-Ortiz has not filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the appeal is DISMISSED.         See 5TH
CIR. R. 42.2.




                                      2